924 So.2d 997 (2006)
CITY OF NEW ORLEANS' DEPARTMENT OF FINANCE IN ITS CAPACITY AS the ORLEANS PARISH TAX COLLECTOR
v.
TOURO INFIRMARY
City of New Orleans' Department of Finance in its Capacity as the Orleans Parish Tax Collector
v.
Touro Infirmary Hospital
City of New Orleans' Department of Finance in its Capacity as the Orleans Parish Tax Collector
v.
Touro Infirmary.
No. 2005-C-1251.
Supreme Court of Louisiana.
February 17, 2006.
Denied.
CALOGERO, C.J., would grant the writ.
JOHNSON, J., would grant the writ.
KNOLL, J., would grant the writ.